Exhibit 10.2

 

LOGO [g19761g18c00.jpg]   

Diamond Management & Technology Consultants, Inc.

Change in Control Addendum to Partner Employment Agreement

Operations - Partner

This Change in Control Addendum to Partner Employment Agreement (“Addendum”) is
made by and between Diamond Management & Technology Consultants, Inc., a
Delaware corporation, its affiliates, successors and assigns, (collectively, the
“Company”), and Karl E. Bupp (“Partner”) effective as of August 23, 2010.

Whereas, Partner has been employed by Company pursuant to the terms of a Partner
Promotion Agreement or Partner Employment Agreement (“Partner Employment
Agreement”) and desires to continue to be employed by Company; and

Whereas, Company has modified its policies regarding the provision of severance
and the treatment of unvested equity in Company’s common stock for Operations
employees in the event of a Change in Control (as defined below).

Now, therefore, for good and valuable consideration contained in the Addendum,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1 Effect of Partner Employment Agreement

The parties acknowledge and agree that this Addendum modifies, but does not
supersede the Partner Employment Agreement, and the Partner Employment Agreement
shall continue in full force and effect, amended only so much as is necessary to
give effect to this Addendum. This Addendum constitutes the entire agreement
between the parties and supersedes all previous agreements and understandings
between the parties with respect to the subject matter hereof, other than the
Partner Employment Agreement.

 

2 Change in Control

Subject to the terms of this Addendum, in connection with a Change in Control
(as defined in Section 4), Partner shall be entitled to the benefits afforded to
an Operations Partner as provided for in this Addendum, and Company shall be
obligated to provide such benefits to Partner.

 

3 Severance Payments and Benefits

 

3.1 Categories for Purposes of Benefit Distribution. Partner shall be placed
into one of two categories for purposes of this Addendum:

 

  (1) Category 1 Partner: Partner has not received, or has received but has not
accepted, an offer of continued employment from the entity that acquires the
Company in the Change in Control (such entity, together with is subsidiaries and
affiliates, the “Acquiror”) prior to the occurrence of the Change in Control; or

 

  (2) Category 2 Partner: Partner has accepted an offer of continued employment
with the Acquiror as of the occurrence of the Change in Control.



--------------------------------------------------------------------------------

3.2 The following treatment and benefits shall be provided as follows:

 

  3.2.1  Category 1 Partner. A Category 1 Partner shall be involuntarily
terminated not for Cause (as defined in Section 4) upon the Change in Control
and shall receive the following benefits, vesting and payments applicable to him
(with all payments being payable upon or as soon as practicable following the
Change in Control):

 

9 month severance pay

   $ 520,125

Unvested equity payout [1]

   $ 283,718

$10,000 lump sum payment

   $ 10,000

3 month severance pay

   $ 173,375

Total

   $ 987,218

[1] Based on Merger Consideration per share of $12.50. Subject to adjustment
based on final Merger Consideration per share in any Change in Control
transaction. Also subject to adjustment based on the vesting of any equity
securities that occurs prior to the consummation of any Change in Control
transaction.

Category 1 Partner also shall be eligible to receive a bonus payment in respect
of the Company’s performance year ending September 30, 2010 in the ordinary
course of business consistent with past practice. In addition, Category 1
Partner shall receive customary third party executive outplacement services
during the severance months following termination. Such outplacement services
shall include at least the following services: resume assistance, one-on-one
coaching, career counseling and interview training.

 

  3.2.2 Category 2 Partner. A Category 2 Partner shall be entitled only to the
following benefits:

 

  (1) service credit or tenure for length of employment with the Company and its
predecessors and affiliates for purposes of any severance policy of the Acquiror
that covers Partner following the Change in Control;

 

  (2) payment with respect to Partner’s Unvested Equity, if any, on the terms
provided in the acquisition agreement between the Company and the Acquiror,
including any such terms that provide for accelerated payment upon a “qualifying
termination” or a similar term, as defined in such agreement; and

 

  (3)

if, during the six months following the Change in Control, the Acquiror changes
any of the terms of Partner’s employment as specified in clause (4) of this
Section 3.2.2, as such terms are in effect immediately prior to the Change in
Control, in a manner that is adverse and not insignificant to

 

-2-



--------------------------------------------------------------------------------

 

Partner, Partner may provide the Acquiror with written notice specifying the
circumstances alleged to constitute such change within 30 days after the
effective date of such change and, if the Acquiror does not remedy such
circumstances within 10 business days after its receipt of such notice, Partner
may resign his employment, in which case, subject to Section 5, he will be
entitled to the payments and benefits specified in Section 3.2.1 and will not be
entitled to any payments and benefits under any other severance policy of the
Acquiror.

 

  (4)

Applicable terms: (i) job duties and function in a similar functional area,
(ii) base salary is not reduced, (iii) annual bonus opportunity for the
performance year in which the Change in Control occurs is equivalent to such
opportunity for the last full performance year that ended prior to the Change in
Control,1 (iv) service credit or tenure is provided for purposes of (x) any
applicable statutory leaves (e.g. FMLA) to the extent required under the
applicable statute and (y) the Acquiror’s severance and vacation programs and
policies, (vi) metropolitan area of Partner’s assigned office location and
(vii) Partner’s total working hours. Notwithstanding the foregoing, Partner may
consent in writing to a change in any of such terms, in which case, such term,
as so changed, shall be deemed to be the applicable term for purposes of this
Section 3.2.2.

 

4 Definitions

 

4.1 “Cause” means Partner’s: (i) material insubordination that is not cured
within ten (10) business days of written notice; (ii) fraud, theft, embezzlement
or money laundering; (iii) intentional misconduct which is injurious and
material to the Company, including willful disclosure of confidential
information to an unauthorized third party; or (iv) the refusal to perform or
the abandonment of job duties that is not cured within ten (10) business days of
written notice.

 

4.2 “Change in Control” means the date upon which the acquisition of more than
50% of the outstanding voting securities of the Company or the purchase of more
than 50% in value of the assets of the Company, in each case in a single
transaction or multiple transactions within a 12 month period is final.

 

4.3 “Unvested Equity” means unvested stock options, unvested stock appreciation
rights, restricted stock to the extent not converted to acquisition
consideration in the Change in Control transaction, and restricted stock units
to the extent unvested or vested but not converted to acquisition consideration
in the Change in Control transaction.

 

1

Such bonus opportunity will be deemed to be equivalent if the Acquiror provides
Partner with an annual bonus for the performance year in which the Change in
Control occurs in an amount that is not less than the annual bonus that Partner
received for the last full performance year that ended prior to the Change in
Control, assuming for such purpose that (x) the Partner’s title and base salary
for such later year had been the same as Partner’s title and base salary for
such earlier year and (y) Partner were employed with the Company for the entire
such earlier year; provided that (A) the level of attainment of the applicable
performance criteria for such later year, as determined in the ordinary course
consistent with past practice, is not less than the level of attainment of the
applicable performance criteria for such earlier year that would have been
necessary to earn the bonus amount for such earlier year and (B) if applicable,
the bonus for such later year shall be pro rated to reflect the portion of the
period from October 1, 2010 through April 15, 2011 that Partner was employed
with the Company and the Acquiring Company.

 

-3-



--------------------------------------------------------------------------------

5 Customary Release

Any payments or benefits provided under this Addendum are subject to Partner’s
execution and non-revocation of a customary release of claims against the
Company and the Acquiror and their respective affiliates in a form to be agreed
between the Company and the Acquiror and provided to Partner not later than
seven calendar days prior to such Change in Control, which release shall include
an acknowledgment by Partner that (i) his obligations of confidentiality,
non-disclosure and non-solicitation under the Partner Employment Agreement shall
continue in full force and effect following the Change in Control according to
their respective terms, as such terms shall be amended to apply also to the
Acquiror, and (ii) the amount of any termination and Unvested Equity-related
payments and benefits to which Partner may be entitled under (x) the terms of
any other plan, policy or agreement of or with the Company or the Acquiror that
was not disclosed to the Acquiror prior to the execution date of the transaction
agreement between the Company and the Acquiror or (y) any applicable statute
(other than with respect to unused vacation) shall offset the amount of any
payments and benefits to which Partner shall be entitled under this Addendum.

 

6 Surviving Obligations

Partner acknowledges and agrees that the confidentiality, non-solicitation,
choice of law and venue provisions of his/her Partner Employment Agreement shall
remain in full force and effect and shall survive as and to the extent
contemplated therein following the Change in Control according to the respective
terms.

 

7 Costs and Expenses of Enforcement

Company will reimburse Partner for all costs and expenses (including reasonable
attorneys’ fees) incurred by Partner in connection with the enforcement of
Partner’s rights under any provision of this Addendum arising from or relating
to Company’s knowing, willful or intentional breach of Company’s obligations
hereunder.

 

8 Applicable Law

This Addendum is governed by and construed in accordance with the laws of the
State of Illinois. Company and Partner consent to jurisdiction and venue only in
the Circuit Court of Cook County, Illinois or the federal district court for the
Northern District of Illinois.

 

9 Severability

Partner and Company acknowledge and agree that the provisions of this Addendum
are fair, reasonable and required for the protection of Company and the goodwill
associated with its business; each provision is a separate and independent
clause, and the unenforceability of any one clause will in no way impair the
enforceability of any of the other clauses. If any provision contained herein is
for any reason held to be prohibited by, or invalid under applicable law, such
provision will be construed to be ineffective only to the extent of such
prohibition without invalidating the remainder of such provision or the
remaining provisions of this Addendum.

 

10 Acknowledgment

Partner acknowledges that he/she has read and understood, and accepts, the
provisions of this Addendum.

[signature page follows]

 

-4-



--------------------------------------------------------------------------------

Diamond Management & Technology Consultants, Inc.     Karl E. Bupp By   /s/
Steven R. Worth     By   /s/ Karl E. Bupp

Name:

Title:

 

Steven R. Worth

Vice President, General Counsel and Secretary

     